  Case 7:21-mj-00089-RSB Document 1-1 Filed 07/20/21 Page 1 of 4 Pageid#: 2
                                                                7:21mj89


                                         ATTACHMENT A

    AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT


       I, Frank H. Figgers, III, Task Force Officer, United States Postal Inspection Service, having

been duly sworn under oath, state as follows:

       1.        Your affiant is a certified police officer employed full time with the Virginia State

Police and holds the rank of Special Agent. I am currently assigned as a Task Force Officer with

the United States Postal Inspection Service (“USPIS”) assigned in the Roanoke, Virginia

Domicile. I am authorized to investigate criminal and civil matters related to the United States

Postal Service and the mails; serve warrants and subpoenas; make arrests; carry firearms; make

seizures of property; administer oaths; and perform such other official duties as may be

established by the Chief Postal Inspector. I have been employed as a sworn officer with the

Virginia State Police since January 1989 and have worked the drug interdiction arena with the

Virginia State Police since 2003. My work has included highway drug interdiction and parcel

interdiction at other commercial parcel businesses. I have received formal training in conducting

criminal investigations into drug trafficking and money laundering organizations that utilize the

United States Postal Service (“USPS”). During my tenure as a Special Agent, I have conducted

and participated in numerous investigations of criminal activity that have violated both federal

and state law.

       2.        I know based on training and experience that the U.S. Mail is often used by drug

trafficking organizations to transport controlled substances and proceeds from the sale of

controlled substances. I know based on training and experience that USPS Priority Mail and



                                                   1
  Case 7:21-mj-00089-RSB Document 1-1 Filed 07/20/21 Page 2 of 4 Pageid#: 3




Priority Mail Express are commonly used to transport controlled substances, and drug trafficking

proceeds, because drug traffickers can track parcels, control dispatch times and locations, and have

a guarantee of delivery in one to three days.

       3.      This affidavit is submitted in support of an application for a search warrant of a

USPS Priority Mail 2-Day parcel bearing tracking number “9505 5162 1416 1195 7061 67” for

controlled substances and/or the proceeds from drug trafficking. The parcel (hereafter referred to

as Parcel #1) is described as follows:

            a. Addressee: Jacara Taylor, 2012 Tinker Drive NE, Roanoke, VA 24012
            b. Return Address: Jacob Saez, 808 N. Orange Drive, Los Angeles, CA 90038
            c. Postage Affixed: Origin: Los Angeles 90048, Postage: $21.90, Date: Jul 14, 21
            d. Tracking Number: 9505 5162 1416 1195 7061 67 (Parcel #1)
            e. Description: White cardboard box bearing dimensions 12.25” x 12.25” x 6”
            f. Weight: 3 pounds 12.8 ounces

       4.      On July 16, 2021, your affiant identified Parcel #1 as a suspected drug parcel and

requested postal management re-route Parcel #1 to the USPIS for further examination. On July 19,

2021, your affiant took custody of Parcel #1. Parcel #1 was mailed from Los Angeles, California,

a known source area for parcels containing controlled substances mailed into the Western District

of Virginia. Parcel #1 is a white cardboard box bearing a USPS Priority Mail 2-Day postage paid

label. The return address is listed as Jacob Saez, 808 N Orange Dr., Los Angeles, California 90038.

The recipient is listed as Jacara Taylor, 2012 Tinker Dr. NE, Roanoke, Virginia 24012. A

photograph of Parcel #1 is attached as Exhibit #1.

       5.      A search of postal records revealed QLQHWHHQ () prior USPS Priority Mail parcels

were mailed from California to the destination address 2012 Tinker Drive address since August


                                                 2
     Case 7:21-mj-00089-RSB Document 1-1 Filed 07/20/21 Page 3 of 4 Pageid#: 4




2020. The parcels ranged in weight from two (2) to fifty (50) pounds. Four (4) of the California

parcels were mailed from Los Angeles, California.

         6.     I utilized CLEAR to conduct searches for information related to Parcel #1. Your

affiant was able to determine thrRuJK CLEAR that a D. T. resides at 2012 Tinker Drive NE,

Roanoke, Virginia 24012. However, D CLEAR search for the name of the addressee, “Jacara

Taylor,” was not able to be associated to destination address 2012 Tinker Drive NE, Roanoke,

Virginia 24012. The name “Jacara Taylor” could not be associated with any address

in Roanoke or the Commonwealth of Virginia.              The listed sender name, “Jacob Saez”,

was unable to be

associated with the return address.%DVHGRQ\RXUDIILDQW¶VWUDLQLQJDQGH[SHULHQFHWKLVW\SHRI

PDLOLQJ SDWWHUQ ZLWK WKH XVH RI D ILFWLWLRXV QDPH FDQ EH LQGLFDWLYH RI GUXJ WUDIILFNLQJ

WKURXJKWKH860DLO

       2Q-XO\\RXUDIILDQWUHTXHVWHGDQDUFRWLFGHWHFWLRQFDQLQHIURPWKH9LUJLQLD

6WDWH3ROLFH 963 7URRSHU*RLQVDQGKLVQDUFRWLFGHWHFWLRQFDQLQH³6+($´UHVSRQGHGWRWKH

86365RDQRNH3URFHVVLQJDQG'LVWULEXWLRQ&HQWHUORFDWHGDW5XWKHUIRUG$YHQXH1(

5RDQRNH9LUJLQLD3DUFHOZDVSODFHGLQDEOLQGSDUFHOOLQHXSDQGVXEMHFWHGWRDQ

H[WHULRUVHDUFKE\&DQLQH³6+($´7URRSHU*RLQVDGYLVHG\RXUDIILDQWWKDW&DQLQH³6+($´

SRVLWLYHO\DOHUWHGWR3DUFHODWDSSUR[LPDWHO\DP$FFRUGLQJWR7URRSHU*RLQVWKLV

SRVLWLYHDOHUWPHDQW&DQLQH³6+($´GHWHFWHGWKHRGRURIDQLOOHJDOGUXJHPDQDWLQJIURP3DUFHO

$VXSSRUWLQJDIILGDYLWRIWKHQDUFRWLFVGHWHFWLRQWUDLQLQJFRPSOHWHGE\7URRSHU*RLQVDQG

&DQLQH³6+($´LVSURYLGHGDV([KLELW

                                                  3
  Case 7:21-mj-00089-RSB Document 1-1 Filed 07/20/21 Page 4 of 4 Pageid#: 5




       8.      At this time, Parcel #1 is located at the USPIS-Roanoke Domicile in the Western

District of Virginia. The parcel has been maintained unopened, in my custody, pending application

for a search warrant.



       9.      Based on the facts set forth in this affidavit, I respectfully submit that probable

cause exists to believe that the USPS Priority Mail 2-Day parcel bearing tracking number “9505

5162 1416 1195 7061 67 ,” addressed to “Jacara Taylor, 2012 Tinker Dr. NE, Roanoke, Virginia

24012,” bearing a return address of “Jacob Saez, 808 N. Orange Dr., Los Angeles, California

90038,” contains controlled substances, and/or the proceeds which are evidence thereof, and/or

contraband, in violation of Title 21, United States Code, Sections 841(a)(1) and 843(b).



                                                     _________________________________
                                                       _
                                                       _____________________________
                                                     Frank
                                                        nk H. Figgers, III
                                                     Task
                                                        kFForce Offi
                                                                Officer, USPIS


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by reliable
electronic means; specifically, by telephone, on the _____
                                                      WK day of JXO\ 2021.



Robert S. Ballou
_____________________________________
The Honorable Robert S. Ballou
United States Magistrate Judge
Western District of Virginia




                                                 4
